IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          January 3, 2008

                                       No. 04-10872                   Charles R. Fulbruge III
                                                                              Clerk

ROBERT J GRODEN

                                           Plaintiff–Counter Defendant–Appellee
v.

JACKIE DIANE ALLEN
                                           Defendant–Counter Claimant–Appellant



                   Appeal from the United States District Court
                    for the Northern District of Texas, Dallas
                              No. 3:03–CV–1685–R


Before KING, BARKSDALE, and DENNIS, Circuit Judges.
PER CURIAM:*
       Jackie Allen appeals the district court’s judgment adopting the jury’s
verdict for Robert Groden. We AFFIRM in part, and VACATE and REMAND
in part.
             I. FACTUAL AND PROCEDURAL BACKGROUND
       Prior to establishing a business relationship with Jackie Allen, Robert
Groden authored and registered copyrights for works about the assassination of
President John F. Kennedy, Jr., including the books, High Treason:                       The



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 04-10872

Assassination of President John F. Kennedy (1989), The Killing of a President:
The Complete Photographic Record of the JFK Assassination, the Conspiracy,
and the Cover-Up (1993), The Search for Lee Harvey Oswald (1995); and the
videos, Time-Motion Study of the Films of the Assassination of President John
F. Kennedy (the “Assassination Films”) (1986) and JFK: The Case for Conspiracy
(1987). During their business relationship, from 1997 to 1999, four derivative
works were created from Groden’s copyrighted material: The Killing of a
President–a video magazine (1997), two versions of a magazine The Killing of a
President–Dealey Plaza Memorial Edition (1997 & 1998), and The Dealey Plaza
Guidebook (1998).
      While doing business together, Groden and Allen sold these materials at
Dealey Plaza in Dallas, Texas. Their association ended in 1999. That same
year, Groden filed suit in Texas state court against Allen seeking damages for
converting existing publications and an injunction to prevent her from selling
the same.   The state court suit did not involve any claims for copyright
infringement. The state court jury found for Allen.
      Subsequently, Groden learned in 2002 that Allen was selling copies of
these works, and other materials containing portions of these works, in Dealey
Plaza without his permission. Soon thereafter, Groden saw Allen and Richard
Tobias, originally a co-defendant in this case, distributing flyers in close
proximity to Groden’s place of business accusing him of molesting Allen’s young
daughter. They even enlisted the young girl to hand out a flyer that read,
“Robert molested me when I was four and a half years old and I will never forget
it. Jaclyn Allen now 7 years old.” Groden denied these allegations and has
never been arrested, charged, or convicted for child molestation.
      On July 25, 2003, Groden filed suit in district court against Allen and
Tobias, seeking damages and injunctive relief for copyright infringement and
defamation. The jury found in favor of Groden, and on June 22, 2004, the

                                       2
                                  No. 04-10872

district court entered a final judgment adopting and incorporating the jury’s
verdict. Allen filed a timely notice of appeal. Tobias’s appeal was dismissed for
want of prosecution.
                               II. DISCUSSION
      First, Allen argues that this case should be reversed and remanded for a
new trial because the appellate record was incomplete when she filed her brief
on appeal. Because the appellate record was subsequently supplemented on
Allen’s unopposed motion, we have the complete record. Thus, this issue is moot.
      Second, Allen contends that the district court erred by failing to provide
a reasonable opportunity to object to the proposed instructions prior to charging
the jury, and thus waived the requirements of Federal Rule of Civil Procedure
51 with respect to objections. Rule 51 requires the district court to “give the
parties an opportunity to object on the record and out of the jury’s hearing before
the instructions and arguments are delivered.” FED. R. CIV. P. 51(b)(2). This
court interprets Rule 51 to mean that the “district court should not . . . allow[ ]
the jury to retire to its deliberations before giving counsel the opportunity to
object” to the jury charge. Doucet v. Gulf Oil Corp., 783 F.2d 518, 523 (5th Cir.
1986) (emphasis added).
      This reading is consistent with the purpose of Rule 51—to prevent
unnecessary retrials by forcing the parties to raise objections to the charge in
time for the trial judge to correct any errors before the jury begins to deliberate.
Id. Here, the district court provided for written objections at the close of
Groden’s case. Also, after the jury was charged, but before the jury retired for
the final time to deliberate, the district court heard oral objections. Groden
voiced one objection, and Allen contributed to an objection made by her co-
defendant. As the district court complied with Rule 51, Allen was not relieved
of its requirements in making objections, see Doucet, 783 F.2d at 523, and we will



                                         3
                                  No. 04-10872

review Allen’s claims regarding the inadequacy of the jury charge for plain error.
Rizzo v. Children’s World Learning, 213 F.3d 209, 213 (5th Cir. 2000) (en banc).
      Allen further argues that her failure to object to the charge should be
disregarded under Lang v. Texas & Pac. Ry., 624 F.2d 1275, 1279 (5th Cir. 1980).
In Lang, the district court had refused to instruct the jury that any damage
award in that case would not be subject to federal income tax. Id. We found
that the plaintiff there was excused from making a subsequent objection to the
charge after the proffered instruction had been rejected because the charge, as
given, properly stated the controlling law in the circuit when it was given. Id.
As such, there was no error for the district court to correct prior to jury
deliberations, and any objection would be fruitless. Id. This case does not
present such unusual circumstances. Thus, this exception to the formalities of
Rule 51 is inapplicable here as well.
      Third, Allen asserts that the district court erred in denying her motion for
judgment as a matter of law (“JMOL”) at the close of Groden’s evidence. In her
motion, Allen argued that she had conclusively established copyright ownership
in a partnership between herself and Groden, and therefore, she could not have
infringed on any copyrights by reproducing and selling the works. Allen did not
reurge her motion for JMOL at the close of all the evidence or file a renewed
motion for JMOL under Federal Rule of Civil Procedure 50(b). However, after
the verdict, she did move for a new trial or to reform the judgment under Rule
59. The district court denied her motion, but by virtue of having challenged the
sufficiency of the evidence both pre- and post-verdict, Allen preserved her
sufficiency of the evidence challenge on the partnership issue. FED. R. CIV. P.
50(b); see also Advisory Committee Notes on FED. R. CIV. P. 50(b) (2006
Amendments); Unitherm Food Sys., Inc. v. Swift-Eckrich, Inc., 546 U.S. 394, 405
(2006); Hodges v. Mack Trucks, Inc., 474 F.3d 188, 195 (5th Cir. 2006). However,
“[a]bsent a clear showing of an abuse of discretion, we will not reverse the trial

                                        4
                                 No. 04-10872

court’s decision to deny a new trial. To make such a ‘clear showing,’ [the
appellant] must demonstrate an absolute absence of evidence to support the
jury’s verdict.” Duff v. Werner Enters., Inc., 489 F.3d 727, 729 (5th Cir. 2007)
(internal citations and quotation marks omitted).
      On appeal, Allen does not challenge the sufficiency of the evidence to
support the jury’s verdict. Rather, she raises a legal argument. Allen contends
that the district court erred in denying her motions because: (1) by virtue of a
1999 state court judgment, the copyrights to The Killing of a President–Dealey
Plaza Memorial Edition (1997), The Killing of a President–Dealey Plaza
Memorial Edition (1998), The Killing of a President–a video magazine, and The
Dealey Plaza Guidebook vested in her as a co-author because the implied
partnership was the author of the works, and (2) the copyrights to The Killing
of a President: The Complete Photographic Record of the JFK Assassination, the
Conspiracy, and the Cover-Up; The Search for Lee Harvey Oswald; High Treason;
JFK: The Case for Conspiracy; and the Assassination Films were transferred to
her by operation of law. See 17 U.S.C. § 201(d)(1). Allen claims that the state
court judgment conclusively effected a transfer of the copyrights by operation of
law to the partnership, and implicitly, to her as a partner. We disagree. The
state court judgment (which set out the jury’s findings) stated:
            Did Jackie Diane Allen and Robert Groden agree in
            1997 to contribute their respective money, effects, labor
            and skills to New Frontier Publications with the
            understanding they would thereafter equally share its
            profits, losses and assets between them?

            Answer: Yes

That interrogatory establishes neither co-authorship under 17 U.S.C. § 101 nor
a transfer by operation of law under 17 U.S.C. § 201(d)(1). Consequently, the




                                       5
                                     No. 04-10872

district court did not abuse its discretion by denying Allen’s motion for a new
trial.
         Fourth, Allen argues that the district court erred by failing to instruct the
jury on her partnership theory of co-ownership or co-authorship of the
copyrights. As established above, this charge error claim is reviewed only for
plain error. Rizzo, 213 F.3d at 213. To prevail under the plain error standard,
the appellant must show:
                1) that an error occurred; 2) that the error was plain,
               which means clear or obvious; 3) the plain error must
               affect substantial rights; and 4) not correcting the error
               would seriously impact the fairness, integrity, or public
               reputation of judicial proceedings. The plain error
               exception is designed to prevent a miscarriage of justice
               where the error is clear under current law.

Septimus v. Univ. of Houston, 399 F.3d 601, 606-07 (5th Cir. 2005) (internal
citations omitted). “In determining whether a particular jury instruction was
erroneous, we consider the jury charge as a whole. An inadequate instruction
merits reversal when the charge as a whole leaves us with the substantial and
ineradicable doubt whether the jury has been properly guided in its
deliberations.” Id. at 607 (internal citations and quotation marks omitted).
However, a “district court may not instruct a jury on a legal theory in support
of which no evidence is presented.” Roberts v. Wal-Mart Stores, Inc., 7 F.3d
1256, 1258 (5th Cir. 1993).
         Because the interrogatory from the 1999 state court judgment failed to
support Allen’s theory of copyright ownership, the district court properly refused
to instruct the jury on the same. Consequently, since the district court’s refusal
was proper, it did not constitute plain error.
         Fifth, Allen claims that the district court erred by failing to instruct the
jury that Groden’s recovery of actual damages for copyright infringement should


                                           6
                                  No. 04-10872

be limited to damages for infringement occurring within the three years prior to
the filing of this case. Again, we review this charge claim for plain error. Rizzo,
213 F.3d at 213.
      Under the Copyright Act, a civil action for infringement must be brought
within three years of the time the claim “accrues.” 17 U.S.C. § 507(b); see
Makedwde Publ’g Co. v. Johnson, 37 F.3d 180, 182 (5th Cir. 1994); see also
Prather v. Neva Paperbacks, Inc., 446 F.2d 338, 341 (5th Cir. 1971) (holding that
the statute of limitations for copyright infringement starts to run once “plaintiff
is on inquiry that it has a potential claim”). Thus, Allen’s argument that Groden
may only recover damages resulting from infringement that occurred within the
three years of his filing suit is erroneous, since the relevant inquiry is when the
claim accrued, not when the infringement occurred.
      To that end, Allen contends that Groden knew or should have known of his
claim for infringement at the time of the 1999 state court suit. However, the
evidence shows that the state court action concerned the conversion and sale of
published copies of the works already in existence and money borrowed for
publishing those works, not claims that the works were being unlawfully copied
or reproduced. In other words, the state court suit is not relevant to the task of
determining when Groden was on inquiry of his claim for infringement. Rather,
Tobias testified that he and Allen began selling copies of The Killing of a
President on video and CD-ROM and other infringing works in January or
February 2003. Groden testified that he first learned of the infringement in
2002, which is well within three years of July 25, 2003, when this case was filed.
Thus, the evidence did not support Allen’s requested damages instruction,
Roberts, 7 F.3d at 1258, and failure to include it was not plain error.
      Sixth, Allen argues that there was insufficient evidence to support the
jury’s finding of Groden’s actual damages as a result of the infringement. On
appeal, a challenge to the sufficiency of the evidence properly preserved at trial

                                        7
                                 No. 04-10872

is reviewed de novo, using the same standard as the district court. Hodges, 474
F.3d at 195. “In reviewing the evidence, we draw all reasonable inferences in the
non-movant’s favor, and disregard all evidence favorable to the moving party
that the jury is not required to believe.” Id. (internal citations and quotation
marks omitted).
      A “copyright owner is entitled to recover the actual damages suffered by
him or her as a result of the infringement . . . .” 17 U.S.C. § 504(b). Groden
testified estimating his damages at over $200,000, based on Allen’s testimony of
what she had sold since she began selling infringing works, and what she
expected to sell during the pendency of the injunction, which she opposed.
Drawing all reasonable inferences in Groden’s favor, the jury could reasonably
have found that Groden suffered $43,500 in damages since Allen began copying
and selling items that they determined infringed on his copyrighted works.
Thus, the jury’s verdict was supported by substantial evidence and must stand.
      Seventh, Allen asserts that there is insufficient evidence to support the
jury’s award of actual damages for defamation in this case. As Allen professes
in her brief on appeal, “[i]mputation of sexual misconduct,” such as allegations
of child molestation, “is defamation per se and thus actionable without proof of
damage.” See Leyendecker & Assocs., Inc. v. Wechter, 683 S.W.2d 369, 374 (Tex.
1984); Villasenor v. Villasenor, 911 S.W.2d 411, 418 (Tex. App.—San Antonio
1995, no writ). “[I]n a case of defamation per se, the law presumes actual
damages and no independent proof of damages to reputation or of mental
anguish is required.” Mitre v. Brooks Fashion Stores, Inc., 840 S.W.2d 612, 620
(Tex. App.—Corpus Christi 1992, writ denied). Because this case involves
defamation per se, no proof of actual damages was required, and the jury’s
award was proper.
      Eighth, Allen argues, and Groden concedes, that the district court erred
by submitting a single interrogatory on exemplary damages for defamation

                                       8
                                No. 04-10872

against both Allen and her co-defendant. We agree. Under Texas law, “an
award of exemplary damages must be specific as to a defendant, and each
defendant is liable only for the amount of the award made against that
defendant.” TEX. CIV. PRAC. & REM. CODE. ANN. § 41.006 (Vernon 1997). At oral
argument, Groden consented to waive exemplary damages in the event that we
determined the instruction was given in error. As we have so determined, we
accept Groden’s concession, and vacate the award of exemplary damages with
respect to Allen. Thus, Allen’s argument that the exemplary damages award
was excessive is moot.
                            IV. CONCLUSION
     For the foregoing reasons, we AFFIRM the district court’s judgment, but
VACATE the exemplary damages award as applied to Allen, and REMAND for
proceedings consistent with this opinion. Costs shall be borne by Allen.




                                      9